Citation Nr: 0325481	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
hyperthyroidism.

3.  Entitlement to an increased (compensable) evaluation for 
postoperative cancer of the left breast.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1999 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in March 2002.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

In the instant case, for the purpose of assisting the 
appellant, the Board requested that she undergo VA medical 
examinations.  In January 2003, she underwent VA thyroid and 
neurological examinations.  In February 2003, she underwent a 
VA breast examination.  However, in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit held that the provisions of 38 C.F.R. 
§ 19.9(a)(2), which authorized the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction and without having to obtain 
the appellant's waiver were invalid because they were 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."
The Board must, therefore, remand this case so that the 
agency of original jurisdiction may consider the additional 
evidence obtained by the Board and re-adjudicate the 
appellant's claims.

Under the circumstances, this case is REMANDED for the 
following:

The agency of original jurisdiction should review the 
reports of the January 2003 VA thyroid and neurological 
examinations and the report of the February 2003 VA 
breast examination and determine whether the veteran's 
claims on appeal may now be granted.  If the decision 
remains adverse to the veteran, she and her 
representative should be provided with an appropriate 
Supplemental Statement of the Case (SSOC) and an 
opportunity to respond thereto.  The SSOC should notify 
the veteran of any information, and any medical or lay 
evidence not previously provided to VA which is 
necessary to substantiate the claims on appeal and 
whether VA or the claimant is expected to obtain any 
such evidence.  The case should then be returned to the 
Board for further appellate consideration, if otherwise 
in order.  The purpose of this REMAND is to comply with 
the VCAA.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  
No action is required of the veteran unless she 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
agency of original jurisdiction.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




